Upon further consideration the court has reached the following conclusions:
The contract between the contractor and subcontractor carried implied authority to do what was reasonably necessary and incidental to the work committed to the subcontractor. The nature of the work covered by the subcontract was such as to make it a jury question whether the closing of the road to public travel was a necessary incident to the proper performance of the work of the subcontractor.
It became, therefore, a jury question whether the subcontractor, who, in this regard, must be treated as an employee, had implied authority to procure the order from the board of revenue, and proceed to close the road by erecting barriers thereon. If so, the original contractor would become liable for injury resulting proximately from the negligence of the subcontractor in the manner of erecting or maintaining such obstructions. *Page 248 
However strong the evidence may be to the effect that the obstructions were properly constructed, or that plaintiff had notice of the road being closed to public travel, there was evidence which made these issues proper for the consideration of the jury.
It results that the application for rehearing should be and is hereby granted, the former judgment of affirmance set aside, the judgment of the court below reversed, and the cause remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.